Citation Nr: 0825713	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  03-25 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to service connection for anxiety, including 
as due to an undiagnosed illness.

3.  Entitlement to service connection for a respiratory 
disorder, including as due to an undiagnosed illness.

4.  Entitlement to service connection for a sleep disorder, 
including as due to an undiagnosed illness.

5.  Entitlement to service connection for a diarrhea, 
including as due to an undiagnosed illness.

6.  Entitlement to service connection for a stomach disorder, 
including as due to an undiagnosed illness.

7.  Entitlement to service connection for memory loss, 
including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from February 3, 1983 
to February 18, 1983, active duty for training from November 
1988 to March 1989, and active military service from November 
1990 to June 1991.  He also served with reserve components at 
unverified dates from July 1991 to October 1996.  He served 
in Southwest Asia from December 22, 1990, to June 2, 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from July 2002 and later rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In June 2004, the Board remanded a claim for service 
connection for post-traumatic stress disorder (PTSD) for 
development.  In the interim, VA's Appeals Management Center 
(AMC) has granted service connection for PTSD.  The veteran 
has not indicated dissatisfaction with the disability rating 
or effective date for that rating.  Thus, the Board need not 
address PTSD.  The Board remanded the remaining issues for 
development.  

The issues of service connection for anxiety and a 
respiratory disorder are the subject of a remand immediately 
following this decision.  These issues are being REMANDED to 
the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant if further action is required. 


FINDINGS OF FACT

1.  There is competent medical evidence of a diagnosis of 
major depression related to service-connected PTSD.  

2.  There is competent medical evidence of a diagnosis of 
insomnia related to active service.  

3.  There is competent medical evidence of a diagnosis of 
chronic diarrhea related to active service.  

4.  There is competent medical evidence of a diagnosis of 
irritable bowel syndrome related to active service. 

5.  There is competent medical evidence of a diagnosis of 
short-term memory loss related to active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for major depression 
secondary to service-connected PTSD are met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.310 (2007).

2.  A sleep disorder diagnosed as insomnia was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).

3.  Chronic diarrhea was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

4.  A stomach disorder diagnosed as irritable bowel syndrome 
was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

5.  Short-term memory loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  In this case, the Board is granting the 
benefits sought or remanding them for development.  
Accordingly, the duty to notify and the duty to assist need 
not be discussed.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the United States Court of Appeals for Veterans 
Claims (Court) also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service treatment records, 
or for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310 (2007); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Competent 
medical evidence is required to link directly or secondarily 
the claimed condition to the veteran's period of active 
service.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Depression

The veteran's service treatment records (STRs) reflect that 
in April 1991, he underwent a redeployment medical 
examination and completed a medical history questionnaire.  
He checked "no" to a history of nervous trouble of any sort 
and "no" to a history of depression or excessive worry.  In 
March 1992, he underwent a medical examination for the 
reserve components and completed a medical history 
questionnaire.  He again checked "no" to a history of 
nervous trouble of any sort and "no" to a history of 
depression or excessive worry.  The veteran was found to be 
psychiatrically normal during both examinations.  A February 
1994 private medical report, associated with the STRs, notes 
treatment for depression. 

In his original service connection claim submitted in October 
1996, the veteran reported that depression started in 1991.  
In November 1996, a VA examining psychiatrist found PTSD with 
associated chronic depression.  The RO failed to adjudicate 
the depression claim in its January 1997 decision that denied 
service connection for PTSD.  

Post-service VA outpatient treatment reports note complaints 
of depression at various times.  A comprehensive VA mental 
evaluation report of March 2000 reflects an Axis I diagnosis 
of major depression.  The veteran had reported bouts of 
depression since returning from the Gulf war in 1991.  The VA 
staff psychiatrist also noted that a hypothyroid condition 
could create a picture of depressed mood, but this etiology 
was ruled-out when a subsequent thyroid function test was 
normal.

The veteran again reported depression in July 2001, noting 
that it had been a problem since returning from the Gulf war.  
In September 2002, J. Nunez, M.D., reported having followed 
the veteran for depression since March 2001.  

In April 2002, the veteran underwent a VA mental disorder 
compensation examination.  The VA psychiatrist offered an 
Axis I diagnosis of recurrent major depression, but failed to 
address the etiology of it. 

During an August 2006 VA PTSD compensation examination, the 
veteran mentioned depression and other symptoms since 1993.  
He reported that he had lost jobs because of depression.  The 
psychiatrist confirmed that the veteran's mood was depressed 
but did not mention depression as a diagnosis.  

As discussed above, depression-related diagnoses have been 
offered since the veteran's return from the Persian Gulf War, 
although the most recent VA PTSD examination report mentions 
depression only in the body of the report.  No medical 
professional has attributed depression to a source other than 
active service and no medical professional has denied that 
the veteran does have a depressive disorder.   

As noted above, "Direct" service connection may be granted 
for any disease not diagnosed initially until after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred during service.  
38 C.F.R. § 3.303(d); Combee, supra.  After considering all 
the evidence of record, and because in November 1996 a VA 
psychiatrist associated chronic depression with PTSD and 
since service connection for PTSD has been granted, the Board 
finds that the evidence favors the claim.  Resolving all 
reasonable doubt in favor of the veteran, service connection 
for major depression secondary to PTSD must therefore be 
granted.  Gilbert, supra.

Sleep Disorder

The STRs note a complaint of difficulty sleeping in April 
1991 for which the veteran was admitted to an intensive care 
ward. 

In his original service connection claim submitted in October 
1996, the veteran reported that frequent nightmares started 
in 1991.  A November 1996 VA PTSD examining psychiatrist 
acknowledged that the veteran sought service connection for 
nightmares of experiences in the military service.  The 
veteran reported that his sleep was not good.  The 
psychiatrist found PTSD, dysthymic disorder, and chronic 
depression since the Persian Gulf War.  The RO failed to 
separately adjudicate the nightmares claim in its January 
1997 decision that denied service connection for PTSD.  

In March 2000, the veteran requested that a claim of service 
connection for undiagnosed illness due to "sleepiness" be 
reopened.  

An April 2000 VA outpatient treatment report notes that the 
veteran was getting less sleep again.  The assessment was 
rule-out major depression and dysthymia. 

A June 2002 VA general medical examination report reflects 
that the physician attributed sleep problems to major 
depression.

The Board remanded the claim in June 2004.  The Remand 
instructions were to examine the veteran to determine the 
nature and extent of any neuropsychiatric disability, to 
include sleep disorder, and address the date of onset for any 
such disability found.  The examiners were to identify all 
objective indications of chronic disability which cannot be 
attributed to any known clinical diagnosis.  

An August 2006 VA psychiatrist compensation examination 
report notes the veteran reported poor sleep of about 4 hours 
per night.  

A July 2007 VA neurological compensation examination report 
notes a history of sleep disorder and other symptoms.  The 
examiner provided a diagnosis of insomnia and short term 
memory loss and found that these could not be attributed to a 
known disease but were instead the result of active service 
including exposure to oil smoke and other chemicals.  Because 
a diagnosis of insomnia was made by the physician, 
presumptive service connection for undiagnosed illness is 
precluded.  

As noted above, "Direct" service connection may be granted 
for any disease not diagnosed initially until after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred during service.  
38 C.F.R. § 3.303(d); Combee, supra.  Because the VA 
physician has directly related insomnia to active service, 
after considering all the evidence of record, the Board finds 
that the evidence favors the claim.  Service connection for 
insomnia is granted.  

Diarrhea

The STRs are silent for diarrhea.  In March 2000, the veteran 
requested service connection for "unexplained diarrhea."  
In July 2001, he reported diarrhea with stomach problems.

A June 2002 VA general medical compensation examination 
report contains a diagnosis of chronic diarrhea and indicates 
that it appears to be caused by an anxiety disorder because 
all symptoms began after the veteran returned from the 
Persian Gulf.

The Board remanded the claim in June 2004.  The Remand 
instructions were to examine the veteran to determine the 
nature and extent of any neuropsychiatric disability, to 
include diarrhea, and address the date of onset for any such 
disability found.  The examiner was to identify all objective 
indications of chronic disability which cannot be attributed 
to any known clinical diagnosis.  

A July 2007 VA Persian Gulf War guidelines compensation 
examination report notes a history of chronic diarrhea.  The 
examiner offered a diagnosis of chronic diarrhea and found 
that this was likely due to military service.  Because the 
physician made a diagnosis, presumptive service connection 
for undiagnosed illness is precluded.  

The July 2007 examination report notes that the veteran 
failed to report for a gastrointestinal study.  The RO has 
not determined whether the veteran had good cause to miss 
this examination, but did note that the veteran wrote to VA 
and told them that he refused to report for any more 
examinations.  Assuming that good cause for reporting for 
examination has not been shown, the regulation is clear in 
that where service connection is the issue, the Board must 
issue a decision based on the evidence of record.  38 C.F.R. 
§ 3.655(b) (2007).

The medical evidence is somewhat lacking; however, this is 
not fatal to the claim.  In Rowell v Principi, 4 Vet. App. 9, 
19 (1993), the Court stressed, "Here, the Board must do more 
than simply point to an absence of medical evidence; it must 
offer some basis for finding the lay evidence insufficient to 
establish entitlement to benefits."  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991) (lay evidence alone may be 
sufficient to place the evidence in equipoise and thus, under 
38 U.S.C. 
§ 5107(b) (formerly § 3007), establish entitlement to 
benefits).  See also Ashmore v. Derwinski, 1 Vet. App. 580, 
583-84 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-
70 (1991).  Because there is no indication that the veteran's 
own report of continuity of symptoms is not credible, the 
favorable medical opinion contained in the July 2007 VA 
Persian Gulf War guidelines compensation examination report 
appears to be based on correct facts. 

As noted above, "Direct" service connection may be granted 
for any disease not diagnosed initially until after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred during service.  
38 C.F.R. § 3.303(d); Combee, supra.  Because the VA 
physician has offered a diagnosis of chronic diarrhea and 
related it to active service and resolving any remaining 
doubt in favor of the veteran, after considering all the 
evidence of record, the Board finds that the evidence favors 
the claim.  Service connection for chronic diarrhea is 
granted.  

Stomach Disorder

The STRs are silent for a stomach disorder.  In March 2000, 
the veteran requested service connection for "a stomach 
condition."  In July 2001, he reported stomach problems and 
diarrhea.

A June 2002 VA general medical compensation examination 
report notes that the veteran reported watery stools two or 
three times per day and nausea and vomiting about twice per 
week with increased intestinal gas, belching, and flatulence.  
The examiner offered a diagnosis of chronic diarrhea and 
indicated that it appears to be caused by an anxiety 
disorder.

The Board remanded the claim in June 2004.  The Remand 
instructions were to examine the veteran to determine the 
nature and extent of any neuropsychiatric disability, to 
include any stomach disorder, and address the date of onset 
for any such disability found.  The examiner was to identify 
all objective indications of chronic disability which cannot 
be attributed to any known clinical diagnosis.  

A July 2007 VA Persian Gulf War guidelines compensation 
examination report notes that the veteran denied any 
vomiting.  He reported mild crampy abdominal pain that 
sometimes occurred with diarrhea.  He had taken Levixy for 
irritable bowels, but was not currently taking anything.  The 
examiner offered a diagnosis of irritable bowel syndrome and 
found that this was likely due to military service.  Because 
the physician provided a diagnosis, presumptive service 
connection for undiagnosed illness is precluded.  

The July 2007 examination report notes that the veteran 
failed to report for a gastrointestinal study.  Assuming that 
good cause for reporting for examination has not been shown, 
the regulation is clear in that where service connection is 
the issue, the Board must issue a decision based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2007).

Because there is no indication that the veteran's own report 
of continuity of gastro-intestinal-related symptoms is not 
credible, the favorable medical opinion contained in the July 
2007 VA Persian Gulf War guidelines compensation examination 
report appears to be based on correct facts.  Because the VA 
physician has offered a diagnosis of irritable bowel syndrome 
to account for the reported stomach disorder and has directly 
related it to active service, after considering all the 
evidence of record, the Board finds that the evidence favors 
the claim.  Service connection for a stomach condition 
diagnosed as irritable bowel syndrome is granted. 



Memory Loss

The STRs do not reflect an amnestic-related complaint.  

In March 2000 and in July 2001, the veteran requested service 
connection for memory loss due to an undiagnosed illness.  

An April 2000 VA outpatient treatment report notes that the 
assessment was rule-out major depression vs. dysthymia. 

An April 2002 VA mental disorders examination report notes a 
complaint of memory loss.  The psychiatrist offered no 
relevant diagnosis. 

 A June 2002 VA general medical examination report reflects 
that the physician attributed memory problems to major 
depression.

The Board remanded the claim in June 2004.  The Remand 
instructions were to examine the veteran to determine the 
nature and extent of any neuropsychiatric disability, to 
include memory loss, and address the date of onset for any 
such disability found.  The examiners were to identify all 
objective indications of chronic disability which cannot be 
attributed to any known clinical diagnosis.  

An August 2006 VA psychiatrist compensation examination 
report notes the veteran reported decreased memory since 
1993.  

A July 2007 VA neurological compensation examination report 
notes a history of chronic fatigue.  The examiner tested the 
veteran's memory and detected short-term memory loss.  The 
neurologist offered a diagnosis of short-term memory loss and 
found that it could not be attributed to a known disease but 
that it was the result of active service including exposure 
to oil smoke and other chemicals.  Because an amnestic 
disorder has been diagnosed, presumptive service connection 
for undiagnosed illness is not available.

As noted above, "Direct" service connection may be granted 
for any disease not diagnosed initially until after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred during service.  
38 C.F.R. § 3.303(d); Combee, supra.  Previously, a physician 
attributed memory loss to the veteran's service-connected 
depression.  However, the more recent VA physician has 
directly related short-term memory loss to active service.  
After considering all the evidence of record, the Board finds 
that the evidence favors the claim.  Service connection for 
short-term memory loss is granted.  


ORDER

Service connection for major depression is granted.

Service connection for a sleep disorder diagnosed as insomnia 
is granted.

Service connection for chronic diarrhea is granted.

Service connection for a stomach disorder diagnosed as 
irritable bowel syndrome is granted.

Service connection for short-term memory loss is granted.


REMAND

Service Connection for Anxiety

The Court held that when the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The statute and regulation governing service connection for 
medically undiagnosed chronic illness in Persian Gulf 
veterans authorizes service connection on a presumptive basis 
where the chronic illness or reported symptom is manifested 
to a degree of 10 percent or more, but is not attributable to 
a known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  The pertinent question with respect to service 
connection for anxiety is whether it is attributable to a 
diagnosed disability.  

The June 2004 Remand instructions requested that the veteran 
be psychiatrically examined.  The psychiatrist was asked to 
determine the nature and extent of any neuropsychiatric 
disability, to include anxiety.  The examiner was also asked 
to identify all objective indications of chronic disability 
which cannot be attributed to any known clinical diagnosis.  

The August 2006 VA psychiatric examination report offers a 
diagnosis of PTSD.  The psychiatrist did not discuss whether 
the veteran's anxiety is a symptom of PTSD, although the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, DSM-IV(r), reflects that PTSD is an 
anxiety disorder.  
Because no diagnosis or other explanation for anxiety was 
offered, this then raises the question of whether anxiety is 
a symptom of undiagnosed illness.  Contrary to the remand 
instruction, the psychiatrist did not address whether anxiety 
is a symptom of an undiagnosed illness.  Thus, the report is 
insufficient.  If a report does not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.  38 C.F.R. 
§ 4.2 (2007).  Bierman v. Brown, 6 Vet. App. 125, 129 (1994).

Respiratory Disorder

The veteran's STRs reflect that in April 1991, he underwent a 
redeployment medical examination and completed a medical 
history questionnaire.  He checked "yes" to shortness of 
breath.  The examiner noted mild outer chest asymmetry with 
dry rales at the bases and marked the lungs as abnormal. 

In March 2000, the veteran requested service connection for 
respiratory problems.  A March 2000 VA examination report 
notes clear lungs, but chronic rhinitis.  The veteran again 
reported respiratory problems in July 2001.  

A June 2002 VA general medical compensation examination 
report notes that chest X-rays showed evidence of mild 
chronic obstructive pulmonary disease.  No relevant diagnosis 
was offered, however.  In sharp contrast, however, a June 
2002 VA respiratory disease compensation examination report 
notes that the veteran had no respiratory disease. 

The Board remanded the claim in June 2004 for a medical 
examination.  An examiner was to determine the nature and 
etiology of any respiratory disorder and to identify all 
objective indications of chronic disability which cannot be 
attributed to any known clinical diagnosis.  

A July 2007 VA examination report reflects that the veteran 
reported that shortness of breath began shortly after 
returning from the Persian Gulf War and has progressively 
worsened over time.  The examiner found the lungs clear to 
auscultation and concluded there was no active respiratory 
condition, but also noted that the veteran had failed to 
report for a pulmonary function test.  

Although the veteran's shortness of breath has not been 
attributed to a known diagnosis, the Board lacks sufficient 
facts to grant service connection for an undiagnosed illness 
because it is not known whether this disability is at least 
10 percent disabling.  The level of disability cannot be 
ascertained because the veteran failed to report for his 
pulmonary function test.  While failure to report for 
examination without good cause may result in rating a service 
connection claim based on the evidence of record, there is no 
indication in the claims file that the veteran was notified 
properly of the date, time, and place of the pulmonary 
function test, nor is there a determination of good cause for 
failure to report.  Thus, this issue must be remanded for 
development.

Accordingly, the case is REMANDED for the following action:

1.  Return the August 2006 VA psychiatric 
examination report to the psychiatrist 
for an addendum opinion.  The claims file 
should be made available to the 
psychiatrist for review.  The 
psychiatrist is asked to address whether 
it is at least as likely as not (50 
percent or greater probability) that the 
veteran's anxiety symptoms are attributed 
to a diagnosed illness, and if so, which 
diagnosed illness.  

The psychiatrist should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
psychiatrist should state the reason.  If 
anxiety is not attributable to a known 
diagnosis, the AOJ should then follow the 
guidelines for undiagnosed illness 
claims.  The veteran may be re-examined 
if necessary.  If the requested 
psychiatrist is not available, a 
qualified substitute may be used.  

2.  The veteran should be scheduled for a 
pulmonary function test in order to 
ascertain the degree of disability of his 
claimed respiratory disorder.  The AOJ 
should explain to the veteran that a 
pulmonary function test is vital to the 
success of his claim.  The pulmonary 
function test results should be forwarded 
to an appropriate specialist to determine 
whether shortness of breath can be 
attributed to any known diagnosis.  The 
physician should offer a rationale for 
any conclusion in a legible report.  If 
any question cannot be answered, the 
physician should state the reason.  The 
veteran may be re-examined as necessary.  

3.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
service connection claims.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claims.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to report for examination without good cause may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2007).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


